Citation Nr: 1529574	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  14-02 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a liver condition also claimed as due to chemical exposure.  

2.  Entitlement to service connection for upper gastrointestinal bleeding also claimed as due to chemical exposure.

3.  Entitlement to service connection for sexual dysfunction also claimed as due to chemical exposure.

4.  Entitlement to service connection for thrombocytopenia also claimed as due to chemical exposure.  

5.  Entitlement to service connection for high blood pressure also claimed as due to chemical exposure.

6.  Entitlement to service connection for chronic laryngitis also claimed as due to chemical exposure.
7.  Entitlement to service connection for esophageal varices also claimed as due to chemical exposure. 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for a liver condition, upper gastrointestinal bleeding , sexual dysfunction, thrombocytopenia, high blood pressure, chronic laryngitis and esophageal varices.  In a July 2010 statement, private examiner Dr. O stated that the Veteran had a history of liver disease, high blood pressure and thrombocytopenia, and that he had esophageal varices, portal hypertension and even an episode of upper gastrointestinal bleeding.  According to Dr. O, while in Panama the Veteran worked in areas where chemical arms were used.  

The Veteran claims that he has a liver condition, upper gastrointestinal bleeding , sexual dysfunction, thrombocytopenia, high blood pressure, chronic laryngitis and esophageal varices disabilities caused by his service to include being exposed to "chemical arms."  A review of the record shows that the AOJ has not made a sufficient attempt to verify whether or not the Veteran was exposed to chemicals during service, and if so whether his current disabilities are related to such exposure.  In light of the lay statements of record and the opinion of Dr. V, a remand is warranted to attempt to verify the Veteran's assertions of chemical exposure.  The Veteran's military specialty was listed as an infantryman.  His personnel records have not been obtained.  Thus it is unclear as to whether or what "chemical arms" the Veteran might have been exposed to.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department and request that they provide any available information which might verify whether or not the Veteran was exposed to chemical during service.  This should include obtaining his complete personnel file as well as any available unit history or report of activities conducted by his unit while in the Canal Zone.  If this information cannot be obtained this fact should be clearly documented in the claims file.  All attempts at documentation should be detailed in the electronic files.
 
2.  If chemical exposure in service is confirmed, schedule the Veteran for a VA examination to addresses the issues of whether his liver condition, upper gastrointestinal bleeding, sexual dysfunction, thrombocytopenia, high blood pressure, chronic laryngitis and/or esophageal varices were incurred in or due to the Veteran's active duty service, to include chemical exposure.  The Veteran's VBMS and Virtual VA files must be reviewed by the examiner.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, testimony of the Veteran and the July 2010 medical opinion of Dr. O.  The examiner should explain the rationale for all opinions given.  

3.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remains denied the appellant should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




